Citation Nr: 1342165	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  05-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law

Appellee represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1943 to October 1945, and from November 1948 to September 1972.  He died in February 2001.  

This matter, a contested claim for recognition as the surviving spouse of the Veteran, originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2001 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that determination, the RO denied a claim by H.B. for recognition as the surviving spouse of the Veteran.  The appellee, S.B., is currently in receipt of VA benefits as the surviving spouse of the Veteran.  In October 2010, H.B., the original appellant in this matter, died.  Her daughter, E. J. (the current appellant), has been found an eligible party for the purpose of substituting for H.B. and continuing prosecution of the current appeal.  

By way of history, following the above noted November 2001 determination by the RO, the appellant testified on behalf of H.B. before a Decision Review Officer at the RO in October 2004.  A transcript of that hearing is of record.  

In a November 2008 decision, the Board determined that H.B. was not entitled to recognition as the surviving spouse of the Veteran.  The Board's decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2009 memorandum decision, the Court set aside the Board's November 2008 decision and remanded the matter for readjudication.  

In March 2010, the Board remanded the appeal to the RO for additional development.  Following the completion of the development requested, the RO continued the denial of H.B.'s claim of entitlement to recognition as the surviving spouse of the Veteran and issued a supplemental statement of the case (SSOC) in November 2012.  A copy of the November 2012 SSOC was also noted as having been sent to the appellee.  

As noted above, H.B. died in October 2010.  In March 2013, the Board remanded this case to the RO to address and consider the issue of substitution of the appellant for H.B.  In a September 2013 administrative decision, the RO determined that the appellant was eligible to substitute for H.B. in the current appeal.  The RO issued an SSOC, also in September 2013, to the appellant and her attorney, as well as to the appellee and her representative.  The case has since been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran died in February 2001; the appellee, S.B., is currently recognized as the Veteran's surviving spouse.

2.  The October [redacted], 1951, ceremonial marriage between the Veteran and H.B. is deemed invalid due to a legal impediment.

3.  A common law marriage was established between the Veteran and H.B while they were domiciled in the District of Columbia.  

4.  Any separation between the Veteran and H.B. from 1972 until his death in 2001 is not the fault of H.B.  


CONCLUSION OF LAW

The criteria for recognition of H.B. as the Veteran's surviving spouse for VA purposes have been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the Board notes that the RO sent correspondence to H.B. in September 2001, November 2001, and October 2003, to the effect that her claim for VA benefits depended upon the legal status of her previous marriage(s) and divorce, and also requested information pertaining to the claim of a common-law marriage.  Both H.B. and E. J. (the current appellant) have submitted statements and documentation to support H.B.'s claim of a common-law marriage.  These documents clearly show that both H.B. and the appellant are aware of the applicable laws and regulations, as well as what is necessary to establish entitlement to the benefit sought.  Hence, the appellant has demonstrated that she has constructive knowledge of the information required to support the claim of H.B. for recognition as the Veteran's surviving spouse for the purpose of VA benefits.

The Board also finds that the contested claims procedures codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 have been substantially complied with.  That is, the RO has provided the parties to this appeal with notice of the actions taken, to include the issuance of statements of the case and SSOCs.  The parties have been provided the opportunity to present testimony at a hearing; the appellant did testify during the above noted personal hearing.  Thus, the contested claims procedures have been substantially complied with.  Therefore, the duties to notify and assist having been met.  

II. Analysis

A. Substitution

As an initial matter, the Board finds the appellant is properly substituted for H.B.  The appellant is a living person who would be eligible to receive accrued benefits due to H.B. under 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2012).  See also 38 C.F.R. § 3.1000 (2013).  In this regard, in June 2013, the RO received from the appellant a completed VA Form 21-601 (Application for Accrued Amounts Due a Deceased Beneficiary) in which she identified that she had paid for H.B.'s burial (cremation) expenses and had not been reimbursed for such expense.  Included with the appellant's application was a copy of a summary of charges, noted as paid by the appellant, for the funeral services of H.B.  

B. Surviving Spouse

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation (DIC), if the marriage to the Veteran occurred before or during his service, or after his service if certain requirements are met.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.54 (2013).  A "surviving spouse" is a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and has not since remarried.  See generally 38 U.S.C.A. § 101(3), (31); 38 C.F.R. § 3.50(b).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) The claimant entered into the marriage without knowledge of the impediment; and (c) The claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death; and (d) No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 C.F.R. § 3.52 (2013); see also 38 U.S.C.A. § 103(a).  

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).  

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid. 38 C.F.R. § 3.205(b).

As was previously discussed in the Board's November 2008 decision, a Certificate of Death identified that the Veteran died in February 2001.  The Certificate of Death listed the Veteran's spouse as the appellee, S.B.  A marriage certificate is of record which reflects that the Veteran and S.B. married in February 1984, in Connecticut.  In February 2001, S.B. filed a claim for DIC.  In a February 2001 rating decision, service connection for the cause of the veteran's death was granted to S.B. and basic eligibility to dependents' educational assistance (DEA) was established.  Thus, VA recognized S.B. as the Veteran's surviving spouse.  

In April 2001, H.B. filed a claim for DIC due to the death of the Veteran.  It was reported by H.B. that she had married the Veteran on October [redacted], 1951, in Honolulu, Hawaii, and that the marriage ended due to his death.  Such marriage certificate is of record.  It was also reported by H.B. that the Veteran abandoned her and his five children in October 1972 and that she and the Veteran never divorced.  

In her DIC application (VA Form 21-534) received in April 2001, H.B. identified no other marriages except her marriage to the Veteran.  In a later October 2001 statement, H.B. commented, "There were no legal marriages before [the Veteran] and none after he left me."  That same month, October 2001, the appellee submitted documentation revealing that H.B. had married a man named R.F.M. in July 1947.  Divorce proceedings had been instituted in April 1951 by R.F.M. in the state of Georgia.  On February [redacted], 1952, H.B. and R.F.M. were granted a divorce, and were instructed that they were not permitted to marry again for a period of thirty days from the date of judgment and decree.  As noted above, H.B. married the Veteran in October 1951.  

In light of the above facts as outlined, and as discussed in the Board's November 2008 decision, the October [redacted], 1951 marriage between H.B. and the Veteran is deemed invalid by nature of the legal impediment of her still being married to R.F.M. at that time.  Otherwise, the Board also finds that H.B. does not meet the criteria of 38 C.F.R. § 3.52, as she did not cohabitate with the Veteran continuously from the date of the invalid ceremonial marriage to the date of his death, and VA has already established that there is a legal surviving spouse who has been found entitled to gratuitous death benefits.  

Notwithstanding the above, during the course of the appeal period H.B. also raised the theory that she had had a valid common law marriage with the Veteran.  The basis of such common law marriage claim is that H.B. and the Veteran lived together from 1951 to 1972 in jurisdictions that recognized common law marriage-specifically, the District of Columbia and the state of Texas.  (Parenthetically, as was noted in the Board's November 2008 decision, the Veteran and H.B. also lived in Hawaii as well as Maryland, California, Arizona, and Nebraska.  These states do not recognize the validity of common law marriages contracted in their jurisdictions, but may recognize common law marriages entered into in other states.)  

According to H.B., she and the Veteran moved from Hawaii to the District of Columbia in or about 1954 and lived there until approximately 1956.  

In the District of Columbia, there are two elements of common law marriage.  First there must be proof of an express, mutual, present agreement to be husband and wife.  See Mesa v. United States, 875 A.2d 79, 83 (D.C. 2005), citing East v. East, 536 A.2d 1103, 1105 (D.C. 1988).  Second, there must be good faith cohabitation following the agreement.  Mesa, 875 A.2d at 83.  

In order to constitute a common-law marriage, both spouses must intend and expressly covenant to enter into a permanent relationship of husband and wife.  Cohabitation, even though continued and prolonged, without an express agreement to enter into a permanent married state does not result in a common-law marriage, irrespective of reputation.  A couple's expressions to each other that they are husband and wife can constitute mutual consent.  See Nat'l Union Fire Ins. Co. v. Britton, 187 F. Supp. 359, 363-64 (D.D.C. 1960) (finding that expressions that the decedent was the husband of the plaintiff, and she his wife, constituted mutual agreement in the present tense to be husband and wife).  

In addition, the existence of an agreement to be husband and wife may be inferred from the character and duration of cohabitation, or from other circumstantial evidence such as testimony by relatives and acquaintances as to the general reputation regarding the parties' relationship.  An inference may nevertheless be rebutted by direct evidence that, in fact, there was no present agreement.  See Marcus v. Director, Office of Workers' Comp. Programs, U.S. Department of Labor, 548 F.2d 1044, 1048 n. 9 (1976); see also Dickey v. Office of Pers. Mgmt., 419 F.3d 1336, 1340 (Fed. Cir. 2005).  

The burden is on the proponent to prove, by a preponderance of the evidence, all of the essential elements of a common law marriage.  United States Fidelity & Guaranty Co. v. Britton, 269 F.2d 249 (1959).  

Because ceremonial marriage is readily available and provides unequivocal proof that the parties are husband and wife, claims of common law marriage should be closely scrutinized, especially where one of the purported spouses is deceased and the survivor is asserting such a claim to promote his or her financial interest.  See Coates v. Watts, 622 A.2d 25, 27 (D.C. 1993).  

More importantly, although formation of a common-law marriage is notoriously simple under the laws of the District of Columbia, dissolution is relatively difficult.  Once a common law marriage has been established, it can only be terminated by death or by a divorce decree.  Lee v. Lee, 201 A.2d 873, 875 (D.C. 1964).  

The evidence of record reflects that at the time they were living in Washington, DC, both H.B. and the Veteran apparently were aware that their marriage may have been invalid due to H.B.'s divorce not being final.  This fact was noted in a Social Security Administration (SSA) determination pertaining to H.B.'s claim for benefits and also commented on in an advisory opinion of a VA Regional Counsel office in San Francisco, California.  With that said, no action appears to have been taken by either H.B. or the Veteran to verify the validity of the October 1951 marriage.  

In its October 2009 memorandum decision, the Court noted that the invalid marriage of H.B. and the Veteran in October 1951 could subsequently ripen into a common-law marriage.  The Court commented that the Board failed to address favorable evidence tending to support the creation of a common-law marriage in D.C. after H.B.'s 1952 divorce was official, including a letter from the Veteran indicating that he was unaware of any legal impediment to his marriage until 1963, medical (military) records created while H.B. and the Veteran were living in D.C. naming H.B. as the Veteran's wife, and a statement from the Veteran's brother noting that the Veteran and H.B. celebrated wedding anniversaries.  

Following its review of the above noted evidence, the Board concludes that a common law marriage was established by H.B. and the Veteran while they were domiciled in Washington, DC.  

The Board finds that the initial relationship entered into between H.B. and the Veteran in October 1951 was intended to be matrimonial, not illicit.  The Veteran never made any attempt to leave the relationship even though aware of the possibility of the invalid marriage and continued to cohabitate with H.B. after H.B.'s divorce became final.  In an August 1972 letter to his eldest child, the Veteran identified that he believed he had been married up until 1963.  Furthermore, the Veteran listed H.B. as his wife on a service medical record and the Veteran's own brother has stated that he believed that the Veteran and H.B. were married and that the Veteran and H.B. came to visit in 1953.  He also noted that the Veteran and H.B. celebrated wedding anniversaries.  Thus, the Board finds that the noted circumstantial evidence does imply a mutual consent or agreement to be husband and wife and that a common law marriage was established in the District of Columbia.  No direct evidence that, in fact, there was no present agreement, has been submitted.  

With the above in mind, the Veteran and H.B. never terminated the common law marriage entered into in the District of Columbia through a formal divorce proceeding.  Thus, the Veteran and H.B. are considered to have been married at the time of the Veteran's death.  Although H.B. has not continuously lived with the Veteran since 1972, the separation was due to the Veteran leaving H.B. and his children (apparently under the belief that he was not legally married to H.B.) and not due to fault on the part of H.B.  See 38 C.F.R. § 3.50(b)(1).  In so finding, the Board has considered the Veteran's August 1972 letter to his daughter which described H.B. as becoming Catholic and giving up the marriage in 1963.  The Board will not speculate as what the Veteran meant by the statement; nonetheless, the Veteran continued to cohabitate with H.B. prior to his leaving in 1972.  

Therefore, in light of the above, the Board finds that the Veteran and H.B. established a common law marriage in the District of Columbia and did not dissolve that marriage through divorce.  In light of this fact, for VA purposes, the Veteran is considered to have been married to H.B. at the time of his death, and any separation between the Veteran and H.B. from 1972 to his death in 2001 was not the fault of H.B.  Thus, the evidence establishes that H.B. is the Veteran's surviving spouse for VA benefit purposes.  


ORDER

The appeal is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


